Case 2:19-cv-04183-KAM-PK Document 17 Filed 09/03/20 Page 1 of 4 PageID #: 214



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
THOMAS GESUALDI, LOUIS BISIGNANO,
DARIN JEFFERS, MICHAEL O’TOOLE,
MICHAEL BOURGAL, FRANK H. FINKEL,
JOSEPH A. FERRARA, SR., MARC HERBST,
DENISE RICHARDSON, and THOMAS
CORBETT as Trustees and fiduciaries
of the Local 282 Welfare Trust Fund,
the Local 282 Pension Trust Fund,
the Local 282 Annuity Trust Fund,
the Local 282 Job Training Trust
Fund, and the Local 282 Vacation
and Sick Leave Trust Fund,

                        Plaintiffs,            ORDER ADOPTING REPORT
                                               AND RECOMMENDATION

                                               19-CV-4183 (KAM)(PK)
            -against-

BEDFORD CONTAINER SERVICES INC.,

                    Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

            By a thorough and carefully analyzed Report and

Recommendation dated August 13, 2020 (the “R&R”), Magistrate

Judge Peggy Kuo recommended that the court enter a default

judgment in favor of plaintiffs Thomas Gesualdi, Louis

Bisignano, Darin Jeffers, Michael O’Toole, Michael Bourgal,

Frank H. Finkel, Joseph A. Ferrara, Sr., Marc Herbst, Denise

Richardson, and Thomas Corbett as trustees and fiduciaries of

the Local 282 Welfare Trust Fund, the Local 282 Pension Trust

Fund, the Local 282 Annuity Trust Fund, the Local 282 Job

Training Trust Fund, and the Local 282 Vacation and Sick Leave

                                      1
Case 2:19-cv-04183-KAM-PK Document 17 Filed 09/03/20 Page 2 of 4 PageID #: 215



Trust Fund, in the amount of $175,820.80 for unpaid

contributions; $36,839.74, plus $86.71 per day, from the date of

the R&R to the date of judgment, for interest on unpaid

contributions; liquidated damages in an amount equal to the

total interest; $3,713.75 for attorneys’ fees; and $508.14 for

costs.    Magistrate Judge Kuo advised the parties that they had

14 days from the date of service of the R&R in which to file

objections, and that failure to timely file any just objection

waives the right to further judicial review.          Caidor v. Onondaga

Cty., 517 F.3d 601, 604 (2d Cir. 2008).           The R&R was served on

defendant Bedford Container Services Inc. on August 14, 2020 by

UPS Next Day Air.      (ECF No. 15, Affidavit of Service.)        To date,

neither party has filed an objection to the R&R, and the 14-day

deadline to file objections elapsed on August 28, 2020.

            Pursuant to 28 U.S.C. § 636(b) and Federal Rule of

Civil Procedure 72, the court has reviewed the R&R for clear

error and, finding none, adopts the R&R in large part.            See

Covey v. Simonton, 481 F. Supp. 2d 224, 226 (E.D.N.Y. 2007).

            With respect to the service of process, the court

entered an order directing plaintiff’s counsel to “file an

invoice or other documentation supporting the requested award of

$295 in costs for service of process[.]”          (Dkt. Order dated

8/31/2020.)     Pursuant to the court’s August 31, 2020 order,

plaintiff’s counsel submitted an invoice from Serving by Irving

                                      2
Case 2:19-cv-04183-KAM-PK Document 17 Filed 09/03/20 Page 3 of 4 PageID #: 216



Inc. in the amount of $295.       Therefore, the court finds that

$295 is reasonable and adequately documented, and the court will

award the amount documented.        See Gesualdi v. Seacost Petroleum

Prods., Inc., 97 F. Supp. 3d 87, 108 (E.D.N.Y. 2015).

Accordingly, it is

            ORDERED that the R&R is adopted in large part, with

the aforementioned change with respect to cost for service of

process, and the Clerk of Court is respectfully directed to

enter judgment in favor of plaintiffs and against defendant in

the amount of:

            (1)   Unpaid contributions, consisting of $175,820.80;

            (2)   Interest on unpaid contributions through

                  September 3, 2020, in the amount of $38,747.36;

            (3)   Liquidated damages in the amount equal to the

                  total interest;

            (4)   Attorney’s fees of $3,713.75; and

            (5)   Costs of $703.14, including the filing fee,

                  service of process and postage.




                                      3
Case 2:19-cv-04183-KAM-PK Document 17 Filed 09/03/20 Page 4 of 4 PageID #: 217



The Clerk of Court is further directed to mail a copy of the

judgment and this Order to defendant, to note that mailing on

the docket, and to close this case.

SO ORDERED.

                                          ________/s/________________
                                          HON. KIYO A. MATSUMOTO
                                          United States District Judge

Dated: September 3, 2020
       Brooklyn, New York




                                      4
